UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

- - - ---X
l\/IENDEL STERN, AHARON OSTREICHER,
YOCHONON MARKOWITZ, ABRAHAM KOHN,
ISAAC SCHWIMMER, ESTHER SCHWIMMER, JOEL
SABEL, YOEL FRIED and FRAIDA l\/I. FRIED, MELECH
KRAUSS, ISRAEL OSTREICHER,

Plaintiffs,
-against-

HIGHLAND LAKE HOMEOWNERS ASSOCIATION,
ARTHUR EDWARDS, lNC., ARCHWAY PROPERTY
MANAGEMENT, INC., CARMINE MASTROGIACOMO,
CHRISTOPHER PERRINO, ALEX RUBANOVICH,
NANCY DIAZ and RAY TORRES,

Defendants.
---- - -- X

 

DEFENDANTS’/
COUNTERCLAIMING
DEFENDANTS’ FIRST
SET OF
INTERROGATORIES

2018-CV-04622 (NSR)

DEFENDANTS’/COUNTERCLAIMING DEFENDANTS’
FIRST SET OF INTERROGATORIES

Defendants and Counterclairning Defendants, by their Attorneys, hereby demands that
Plaintiffs answer the following lnterrogatories as directed by the Court to serve such

lnterrogatories pursuant to the Federal Rules of Civil Procedure and Local Rule 33.3, which

requires service of answers within thirty (30) days after service of these Interrogatories.

These lnterrogatories are continuing and any information secured subsequent to the

service of your Answers, which would have been includible in the Answers had it been known or

available, is to be supplied by Supplernental Answers.

DEFINITIONS AND INSTRUCTIONS

Unless conclusively negated by the context of the question, the following definitions and

instructions are applicable to all questions contained in these interrogatories:

a. “Plaintiffs” means MENDEL STERN, AHARON OSTREICHER,
YOCHONON MARKOWITZ, ABRAHAM KGHN, ISAAC SCHWIMMER, ESTHER
SCHWIMMER, JOEL SABEL, YOEL FRIED and FRAIDA l\/l. FRIED, MELECH KRAUSS,
ISRAEL OSTREICHER.

b. “Documents” is an all-inclusive tenn referring to any writing and/or
recorded or graphic matters, however produced or reproduced, in the actual or constructive
possession, custody, or control of the Plaintiffs (as defined in “a” above). The term “documents”
includes, without limitation, correspondence, memoranda, interoffice communications, minutes,
reports, notes, schedules, analyses, drawings, pictures, tables, graphs, charts, maps, surveys,
books of account, ledgers, invoices, receipts, purchase orders, pleadings, questionnaires,
contracts, bills, checks, drafts, diaries, logs, proposals, recordings, telegrams, films, and all other
such documents tangible or retrievable of any kind. Documents also includes any preliminary
notes and drafts of all the foregoing, in whatever form; for example, printed, typed, longhand,
shorthand, on paper, paper tape, tabulating cards, ribbon, blueprints, magnetic tape, microfilm,
film, motion picture film, phonograph record, or other form.

c. The terms “relate(s) to,” “related to,” or “relating to” mean constitutes,
comprises, contains, consists of, sets forth, proposes, shows, discloses, describes, discusses,
mentions, explains, summarizes, concerns, reflects, authorizes, implicates, concerns, addresses,
pertains to, or refers to, directly or indirectly.

d. With respect to documents, the term “identify” means to give the date,
title, origin, author (if any), addresses (if any), the identity of all persons who received copies of
it; and to describe any documents which may make it up in whole or in part; “identify” with

respect to documents further means to state how the document was transmitted (e.g., by mail,

personal delivery, etc.), by whom transmitted; “identif`y” with respect to documents further
means to describe a document sufficiently well to enable the Counterclaiming Defendants to
know what the document is and to retrieve it from a file or wherever it is located; “identify” with
respect to documents further means to describe it in a manner suitable for use as a description in
a subpoena; “identify” with respect to documents further means to give the name, address,
position or title of the person(s) who has custody of the document and/or control thereof; and
“identify” with respect to documents further means to state whether or not it is in the possession
of and/or subject to the control of the Plaintiffs.

e. “ldentify” when used in reference to an individual person means to state
his/her full name, date of birth, present residence address, all residence addresses for the past five
years, present occupation, and present or last known business address; present employer and
position with such employer; whether ever employed by any party to this action and, if so, the
dates when so employed by such party, the name of such party, and the last position held as an
employee of such party.

f. With respect to a firm, organization, partnership, association or
corporation whose identity is sought, the term “identify” means to state the name of the firm,
organization, partnership, association or corporation; the type of entity (e.g. whether a
corporation, partnership, etc.); the address of its principal place of business and all other business
addresses; if a corporation, the state or district where incorporated and the date incorporated

g. When asked to “identify” who on behalf of the Plaintiffs have certain
knowledge, made certain decisions and/or committed or did certain acts or omissions, “identify”
in the case of an individual is as defined in Paragraph (g); but in the case of a firm, organization,

partnership, association or corporation, “identify” will mean not only to identify any firm,

organization, partnership, association or corporation with such knowledge, who made such
decisions and/or committed or did such act or omission, but also to identify the individual person
in the employ of (or on behalf of`) any firm, organization, partnership, association or corporation
who had such knowledge, who made such decision and/or who committed or did such act or
omission.

h. “Identify” when used with reference to oral communications means to
state (l) the identity of the person(s) participating in each such oral communication, (2) the
substance of each oral communication made by each person identified, (3) to whom each such
oral communication was made, (4) the date(s) of each such oral communication, (5) the location
where such oral communication was made, (6) whether made by telephone and, if so, the identity
of the party making the call, the identity of the party to whom made, from where made, and to
where made, (7) whether there were any witnesses, and (8) whether there are any documents
constituting notes, memoranda or other evidence of such oral communication and, if so, identify
such documents

i. “State” means to set forth fully and unambiguously every fact relevant to
the answer to the interrogatory of which the Plaintiffs have knowledge and to:

(i) set forth all facts of which the Plaintiffs have knowledge which
form the basis of the allegation; and

(ii) where acts or activities are involved, identify all persons who
performed each act, the person on whose behalf such acts were performed, and
the date and nature of each act; and

(iii) identify all documents relating to the facts or acts described in

answer to the relevant interrogatory; and

(iv) identify all oral communications relating to the facts or acts
described in answer to the relevant interrogatory;
(v) identify all persons having knowledge of the facts or acts
described in answer to the relevant interrogatory; and
(vi) identify the source of the information set forth and the date on
which the information was communicated to the affiant
j. Whenever the expression “and/or” is used in these interrogatories the
information called for should be set out both in the conjunctive and disjunctive, and wherever the
information is set out in the disjunctive, it should be given separately for each and every element
sought
k. Whenever a date, amount or other computation or figure is requested, the
exact date, amount, or other computation or figure shall be given unless it is not known; and then
the approximate date, amount, or other computation or figure used as an estimate or
approximation shall be given; and the basis of such estimate or approximation shall be described
l. No answer is to be left blank. If the answer to an interrogatory or
subparagraph of an interrogatory is “none,” the word “none” must be written in the answer. lf
the question is inapplicable, “N/A” must be written in the answer. If an answer is omitted
because of the claim of privilege, the basis of the privilege shall be stated.
m. The information requested in these interrogatories is amplified by the
Definitions and lnstructions, and each interrogatory should be answered in conjunction with the
Definitions and lnstructions.
n. These interrogatories are of a continuing character If additional

information within the scope of any interrogatory becomes available to the Plaintiffs after the

Plaintiffs serve answers upon the Defendants, Plaintiffs shall furnish such additional information
to the Defendants by way of supplemental answers
o. lf any of the answers to these interrogatories may be derived from papers,
records or documents in the Plaintiffs’ possession or under Plaintiffs’ control, please attach a
copy of same to the Plaintiffs’ answers or, in the alternative, please describe each of the
documents with specificity and state when and where they will be available to Counsel for the
Defendants for inspection and copying
p. The word “Defendant” or “Defendants” mean any of the following:
HIGHLAND LAKE HOMEOWNERS ASSOCIATION, ARTHUR EDWARDS, INC.,
ARCHWAY PROPERTY MANAGEMENT, INC., CARMINE MASTROGIACOMO,
CHRISTOPHER PERRTNO, ALEX RUBANOVICH, NANCY DlAZ and RAY TORRES.
q. The word “Association” mean the HIGHLAND LAKE HOMEOWNERS
ASSOCIATION
INTERROGATORY DEMANDS
INTERROGATORY NO. 1:
ldentify each person who participated, or with whom you consulted, in the preparation of
your responses to these interrogatories
INTERROGATORY N(). 2:
ldentify each document utilized or reviewed by you to prepare responses to these
interrogatories
INTERROGATORY NO. 3:
State each and every witness with knowledge of information relevant to the subject

matter of this action.

INTERROGATORY NO. 4:

ldentify each and every document that exists relevant to the subject matter of this action.
INTERROGATORY NO. 5:

With regard to each and every such document, state specifically for each and every
document the custodian of each and every document
INTERROGATORY NO. 6:

With regard to each and every such document, state specifically for each and every
document the location of each and every document
INTERROGATORY NO. 7 :

With regard to each and every such document, state specifically for each and every
document the general description of each and every document, including pertinent insurance
agreements and other physical evidence or information of a similar nature.
INTERROGATORY NO. 8:

ldentify all witnesses any Plaintiff believes have knowledge of or information relevant to
each and every fact alleged in the Plaintiffs’ Complaint or which you contend refutes or
otherwise contests the denials and defenses and counterclaims set forth in Defendants’ Answer
with Second Amended Counterclaim (all collectively referred to as the “Answer”) and in
connection therewith, please identify the paragraph(s) in the Complaint and/or Defendants’
Answer containing the allegations, denials, or defenses as well as claims which each individual

witnessed

INTERROGATORY N0. 9:

ldentify all witnesses Plaintiffs intend to offer at trial, and in connection therewith, please
identify the paragraph(s) in the Complaint and/or Defendants’ Answer containing the allegations,
denials, or defenses which each individual witnessed
INTERROGATORY N0. 10:

ldentify the existence, custodian, location, and general description of any and all other
documents, communications, or photographs which form the basis for, or evidence, or refute
each and every allegation in the Complaint and/or support the denials and defenses as well as
claims contained in the Defendants’ Answer and that are otherwise relevant to the subject matter
of the instant action.
INTERROGATORY NO. 112

ldentify the name(s) and address(es) of the individual(s) who provided any information
with regard to the allegations in Plaintiffs’ Complaint.
INTERROGATORY N0. 12:

ldentify the existence, custodian, location, and general description of any and all other
documents or communications relating the offering for sale or rental of any property in the
Association by any of the Plaintiffs.
INTERROGATORY N0. 13:

ldentify the name and address of each person whom Plaintiffs expect to call as an expert
witness at trial and with respect to each such witness, provide a copy of the written report
prepared by the witness containing a complete statement of all opinions to be expressed and the
reasons therefore; the date or other information considered by the witness in forming the

opinions; any exhibits to be used as a summary of or support of the opinions the qualifications of

the witness including a list of all publications authored by the witness within the proceeding ten
years; the compensation to be paid for the study and the testimony; and a listing of any other
cases in Which the Witness has testified as an expert at trial or by deposition within the
proceeding four years.
INTERROGATORY N0. 14:

ldentify those who prepared and/or participated in the preparation of responses to these
Interrogatories and the Defendants’ First Dernand for Discovery of Docurnents and Things.

Dated: December Lb(_, 2018
South Nyaclc, New York
Yours, etc.

MIRANDA SAMBURSKY SLONE SKLARlN
vera/awfsz

inch d s. snan£(izss 1017)

Attom s For Defendants

HIGHLAND LAKES HOMEO WNERS ASSo CZA TION,
INC. I/SHI/A HIGHLAND LAKE H OME 0 WNERS
ASSCCIATION ARTHUR EDWARDS INC.,
ARCHWAYPROPERTYMANAGEAENI INC.,
CARMINE MASTROGIA COMO, CHRISTOPHER
PERINO I/S/H/A CHRISTOPHER PERRINO, ALEC '
RUBA.NOVICH I/S/H/A ALELX'RUBANOVICH, NANCY
DL€IZAnd RAY TORRES

570 Taxter Road, Suite 561

Elmsford, New York 10523

(914) 345-65 l.

FEERICK L :YISACCARTNEY & NUGENT, PLLC

Dennis E. ®Wh (DL 6537)

Attorney For rclaimz'ng Defendants

CARMINE AMS'IROGIOCGMO, CHRISTOPHER PERINO,
AND RAY TORRES

96 South Broadway

South Nyack, New Yorlc 10960

(845) 353~2000

 

TG:

MICHAEL H. SUSSMAN
Attorneys for Plaintiffs

l Railroad Avenue, Suite 3
Goshen, New York 10924

